DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-5 & 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (US 2006/0023046).
Miura et al. disclose the following claimed limitations:
	* Re clm 1, a liquid ejection device (Abst., figs 1-5);
* an ejecting unit/droplet discharging head, 1/ configured to eject a liquid from a nozzle/25/ in a first direction (para 0060, fig 1-3); and
* a light source unit/12/ configured to emit light in a first optical path and a second optical path (note see arrows from 12, light source/ which are arranged such that the first optical path and the second optical path intersect on an extension line in the first direction from the nozzle/25/ (paras 0062-0064, fig 3).

* Re clm 2, wherein the light source unit/12/ is configured to adjust an intersection position of the first optical path and the second optical path on the extension line (paras 0016, 0019, 0057, 0064, 0076, fig 3).

* Re clm 3, wherein the ejecting unit has a configuration in which the liquid is continuously ejected from the nozzle, and the liquid in a continuous state is formed into a droplet at a droplet formation position on the extension line (paras 0058-0060).

* Re clm 4, wherein an intersection position of the first optical path and the second optical path on the extension line is the droplet formation position (fig 3).

* Re clm 5, a processor/CONT/ configured to control an ejection state of the liquid ejected by the ejecting unit/1/ and adjust the intersection position by the light source unit/12/, (paras 0016, 0019, 0057, 0064, 0071-0076, fig 3);
* wherein the processor/CONT/ adjusts the intersection position according to the ejection state (paras 0016, 0019, 0054, 0057, 0064, 0071-0076, fig 3).


*Re clms 7-11, wherein the light in the first optical path and the light in the second optical path is both visible light and has different wavelengths (paras 0060, 0067).
Allowable Subject Matter
6.	Claims 6 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for indicating allowable subject matter of claims 6 & 12 is the inclusion of the liquid ejection device that includes a flowmeter configured to measure the flow rate; and a memory configured to store data related to the intersection position based on the flow rate, wherein the processor adjusts the intersection position based on a flow rate measurement result of the flowmeter and the data stored in the memory. It is this limitation found in each of the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853